Citation Nr: 0716377	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-25 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a service connection claim for herniated 
nucleus pulposus and degenerative changes of the lumbar spine 
as secondary to residuals of a fracture of the right femur 
requiring a total right hip replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
September 1964.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).

In March 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript is associated with the claims folder 
and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On review, the Board finds that further development is 
necessary prior to analyzing the veteran's new and material 
claim.  According to a "SSOC Notice Response" form, 
received in February 2007, the veteran requested that VA 
obtain his treatment records pertinent to his right hip and 
spine dated from February 2006 to the present from the VA 
Medical Center (VAMC) in Tampa.  Review of the record shows 
that the veteran's treatment records from VAMC Tampa were 
last printed in March 2006.  Thus, the Board finds that the 
identified records dated from March 2006 should be associated 
with the claims folder. 

Further, in its April 2006 remand, the Board instructed the 
RO to send the veteran a VCAA letter which conforms to the 
requirements outlined in Kent v. Nicholson,


20 Vet. App. 1 (2006).  Although the RO sent a VCAA letter to 
the veteran in May 2006, such letter did not advise the 
veteran as to the basis for the previous denial and what 
specific evidence would be required to substantiate the 
element or elements needed to grant the veteran's secondary 
service-connection claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the service connection claim for 
herniated nucleus pulposus and 
degenerative changes of the lumbar spine, 
as secondary to residuals of a fracture of 
the right femur requiring a total right 
hip replacement, (i.e., describes what new 
and material evidence is under the 
standard in effect prior to the regulatory 
changes made effective on after August 29, 
2001); (2) notifies the veteran what 
elements required to establish service 
connection that were found insufficient in 
the previous denial; and 3) notifies the 
veteran of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the veteran's 
secondary service connection claim (i.e., 
medical evidence showing an etiologic 
relationship, to include by way of 
aggravation, between a current lumbar 
spine disability and service-connected 
right hip disability).  

2.  The RO should request and associate 
with the claims folder all treatment 
records dated from March 2006 to the 
present from the VAMC in Tampa, Florida.

3.  Following the completion of the 
development requested above, the new and 
material claim should be readjudicated by 
the RO.  If this does not result in a 
complete grant of all benefits sought by 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the issue that has been 
remanded, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



